81354: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26885: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81354


Short Caption:MUNEY VS. ARNOULD C/W 81355/81356Court:Supreme Court


Consolidated:81354*, 81355, 81356Related Case(s):81355, 81356, 83636, 83641


Lower Court Case(s):Clark Co. - Eighth Judicial District - A803488Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/07/2020 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantChef Exec Suppliers, LLCRobert J. Kern
							(Kern Law, Ltd.)
						


AppellantClement MuneyRobert J. Kern
							(Kern Law, Ltd.)
						


RespondentDominique ArnouldPhillip S. Aurbach
							(Marquis Aurbach Coffing)
						Alexander K. Calaway
							(Marquis Aurbach Coffing)
						





Docket Entries


DateTypeDescriptionPending?Document


06/22/2020Filing FeeFiling Fee due for Appeal. (SC)


06/22/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-23052




06/22/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-23058




06/22/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-23060




06/23/2020Notice of Appeal DocumentsFiled Addendum to Notice of Appeal Packet submitted 06/15/2020 - A803488. (SC)20-23224




06/30/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-24192




07/01/2020Filing FeeFiling Fee Paid. $250.00 from Kern Law.  Check no. 5514. (SC)


07/01/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).20-24431




07/07/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)20-25027




07/24/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)20-27035




08/11/2020Order/ProceduralFiled Order Directing Appellants to File Overdue Docketing Statement. Docketing Statement Due: 7 days. (SC)20-29489




08/17/2020Docketing StatementFiled Appellant's Docketing Statement. (SC)20-30324




08/19/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 17, 2020, at 12:00 pm. Case Nos. 81354/81355/81356. (SC).20-30549




09/23/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: TBD. Case Nos. 81354/81355/81356. (SC).20-35037




10/09/2020Settlement Program ReportFiled Final Report/Other. Based on the information I have received after the settlement conference of September 17, I have determined that a second settlement conference would not be productive. I recommend these appeals be removed from the settlement program. Case Nos. 81354/81355/81356. (SC).20-37276




10/13/2020Settlement Order/ProceduralFiled Order Consolidating Appeals, Removing from Settlement Program and Reinstating Briefing. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief.  Nos. 81355/81356. (SC)20-37565




10/19/2020Order/ProceduralFiled Order to Show Cause. appellants shall have 30 days from the date of this order within which to show cause why the appeal in Docket No. 81356 should not be dismissed for lack of jurisdiction. The preparation of transcripts and the briefing schedule in these consolidated appeals shall be suspended pending further order of this court. Respondent may file any reply within 14 days from the date that appellants' response is served. Nos. 81354/81355/81536. (SC).20-38271




10/28/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 8/12/2020.  To Court Reporter: Unknown. (REJECTED PER NOTICE ISSUED ON 10/29/2020). Nos. 81354/81355/81536  (SC)


10/29/2020Notice/OutgoingIssued Notice of Deficient Transcript Request. Nos. 81354/81355/81536. (SC)20-39570




11/02/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 5/22/20 and 6/12/20..  To Court Reporter: Brynn White.  Nos. 81354/81355/81536 (SC)20-39834




11/19/2020MotionFiled Appellants' Response to Order to Show Cause (REJECTED PER 11/20/20 NOTICE). Nos. 81354/81355/81356 (SC).


11/20/2020Notice/OutgoingIssued Notice of Rejection of Filed Document (Appellants' Response to Order to Show Cause). Nos. 81354/81355/81356. (SC).20-42426




11/20/2020MotionFiled Appellant's Motion to Extend Time to Respond to Order to Show Cause. Nos. 81354/81355/81356. (SC).20-42475




11/20/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (Appellant's Motion to Extend Time to Respond to Order to Show Cause). Nos. 81354/81355/81356. (SC).20-42497




11/24/2020Order/ProceduralFiled Order Granting Motion.  Appellant shall have until November 30, 2020, file and serve the response to order to show cause.  Nos. 81354/81355/81356.  (SC)20-42838




11/24/2020MotionFiled Appellants' Response to Order to Show Cause. Nos. 81354/81355/81356. (SC)20-42868




12/01/2020Order/ProceduralFiled Order Reinstating Briefing. It appears this court has jurisdiction and the appeal in Docket No. 81356 may proceed. The briefing schedule is reinstated as follows. Appellants shall have 60 days from the date of this order to file and serve a combined opening brief and appendix. Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1). Nos. 81354/81355/81356. (SC)20-43413




12/30/2020MotionFiled Court Recorder Brynn White's Affidavit & Motion for Extension of Time.  Nos. 81354/81355/81356.  (SC)20-46895




01/05/2021Order/ProceduralFiled Order Granting Motion. Court Reporter's Notice of Delivery of Transcripts due: January 19, 2021. Appellant's Opening Brief and Appendix due: March 1, 2021. Nos. 81354/81355/81356. (SC).21-00187




01/21/2021TranscriptFiled Notice from Court Reporter. Brynn White stating that the requested transcripts were delivered.  Dates of transcripts: 6/12/20. Nos. 81354/81355/81356 (SC)21-01799




02/25/2021MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. Nos. 81354/81355/81356 (SC)21-05552




03/01/2021Order/ProceduralFiled Order Granting Motion. Cause appearing, the motion for an extension of time to file the opening brief is granted.  Opening brief and appendix due: March 31, 2021. Nos. 81354/81355/81356  (SC)21-05983




03/31/2021BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED ON 4/1/21) Nos. 81354/81355/81356 (SC)


04/01/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days. Nos. 81354/81355/81356. (SC)21-09397




04/01/2021BriefFiled Appellants' Opening Brief. Nos. 81354/81355/81356. (SC)21-09494




04/01/2021AppendixFiled Appellants' Appendix to Opening Brief. Vols. 1-3. Nos. 81354/81355/81356 (SC)21-09496




04/29/2021MotionFiled Respondent's Motion to Extend Time to File Answering Brief. Nos. 81354/81355/81356. (SC)21-12279




04/29/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved for Answering Brief. Due date is June 2, 2021. Nos. 81354/81355/81356. (SC)21-12282




06/02/2021AppendixFiled Respondent's Appendix to Answering Brief. Vol. 1. Nos. 81354/81355/81356 (SC)21-15715




06/02/2021BriefFiled Respondent's Answering Brief. Nos. 81354/81355/81356 (SC)21-15716




06/03/2021Notice/IncomingFiled Errata to Respondent Dominique Arnould's Answering Brief.  Nos. 81354/81355/81356.  (SC)21-15964




06/09/2021MotionFiled Appellants' Motion for Stay. Nos. 81354/81355/81356. (SC)21-16509




06/16/2021MotionFiled Respondent's Opposition to Motion for Stay Pending Appeal. Nos. 81354/81355/81356 (SC)21-17414




06/23/2021MotionFiled Appellant's Reply in Support of Motion for Stay of District Court Proceedings Pending Appeal. Nos. 81354/81355/81356 (SC)21-18101




06/24/2021MotionFiled Appellant's Errata to the Reply in Support of Motion for Stay of District Court Proceedings Pending Appeal. Nos. 81354/81355/81356 (SC)21-18258




06/28/2021Order/IncomingFiled District Court Order Denying Defendants/Counter-Claimants' Motion for Stay Pending Appeal.  Filed in district court on 6/17/21.  (SC)21-18546




07/01/2021Order/ProceduralFiled Order Denying Stay.  Appellants have filed a motion for a stay of the upcoming trial on the ground that the resolution of the appeal may moot the need for a trial.  Having considered the motion, opposition, and reply, and the district court's order denying a stay, this court denies the motion.  Nos. 81354/81355/81356.  (SC)21-18984




07/02/2021BriefFiled Appellant's Reply Brief.  Nos. 81354/81355/81356.  (SC)21-19072




07/02/2021Case Status UpdateBriefing Completed/To Screening. Nos. 81354/81355/813356. (SC)


09/16/2021Order/DispositionalFiled Order Dismissing Appeals. "ORDER these appeals DISMISSED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. Nos. 81354/81355/813356. (SC)21-26885




10/11/2021RemittiturIssued Remittitur. Nos. 81354/81355/813356. (SC)21-29145




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  Nos. 81354/81355/813356. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. Nos. 81354/81355/81356. (SC)21-29145





Combined Case View